Name: Commission Decision No 1822/87/ECSC of 29 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention, consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, with regard to products covered by the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  European Union law;  international affairs
 Date Published: 1987-06-30

 Avis juridique important|31987S1822Commission Decision No 1822/87/ECSC of 29 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention, consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, with regard to products covered by the ECSC Treaty Official Journal L 172 , 30/06/1987 P. 0105 - 0105 Finnish special edition: Chapter 11 Volume 11 P. 0446 Swedish special edition: Chapter 11 Volume 11 P. 0446 COMMISSION DECISION N ° 1822/87/ECSCof 29 June 1987concerning the application of Decision N ° 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention, consequent on the Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities, with regard to products covered by the ECSC TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas the ACP-EEC Council of Ministers decided by Decision N ° 2/87 (1) and pursuant to Article 284 (3) of the Third ACP-EEC Convention that the Protocol of Accession of the Kingdom of Spain and the Portuguese Republic to the Convention should be implemented in advance with effect from 1 July 1987 and up to the date on which this Protocol enters into force; Whereas that Decision also covers products covered by the ECSC Treaty; Whereas it is necessary to take measures to bring that Decision into effect, HAS ADOPTED THIS DECISION: Article 1Decision N ° 2/87 of the ACP-EEC Council ofMinisters, annexed hereto, shall apply in the Communitywith regard to products covered by the ECSC Treaty with effect from 1 July 1987 until such time as the Protocol of Accession of the Kingdom of Spain and the Portuguese Republic to the Third ACP-EEC Convention enters into force. Article 2This Decision shall enter into force on 1 July 1987. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1987. For the CommissionLorenzo NATALIVice-PresidentEWG:L172UMBE31.95FF: 8UEN; SETUP: 01; Hoehe: 321 mm; 38 Zeilen; 1726 Zeichen; Bediener: UTE0 Pr.: C; Kunde: 39355 Montan L 172 England (1) See page 2 of this Official Journal.